Citation Nr: 1126903	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-19 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 1994, for the assignment of a 10 percent disability rating for service-connected post-operative residuals of a boutonniere's deformity of the right fifth finger.  

2.  Whether there is clear and unmistakable error (CUE) in an April 1984 rating decision wherein the RO assigned an initial noncompensable evaluation for a service connected right fifth finger deformity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to November 1979 and June 1980 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2009 and October 2010, the Veteran testified at Board hearings before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims folder.

In November 2010, the Board remanded the issue of entitlement to an effective date earlier than March 30, 1994, for the assignment of a 10 percent disability rating for post-operative residuals of a boutonniere's deformity of the right fifth finger as inextricably intertwined with the issue of whether there was CUE in a "May 1984" [April 1984] rating decision, which was raised at the October 2010 hearing.  In a November 2010 rating decision, the Appeals Management Center (AMC) found no CUE in the April 1984 rating decision, and issued a supplemental statement of the case that continued the denial of an earlier effective date for the 10 percent disability rating for the right fifth finger disability.  In December 2010, the Veteran filed another VA Form 9 and checked the box indicating he wished to appeal all issues listed in the supplemental statement of the case.  The case has now been returned to the Board for further appellate action.  Given the foregoing circumstances, the Board finds that the CUE issue is properly before the Board for appellate review.   

As noted in the Introduction to the November 2010 decision, the Veteran and his representative argued that the Veteran had additional disabilities affecting his right hand as a result of his service-connected post-operative residuals of a boutonniere's deformity of the right fifth finger.  The Veteran filed a March 2010 Form 9 indicating that his hand and arm become numb due to the disability.  The Veteran indicated that he had arthritis of the hand during the October 2010 hearing.  The RO has not addressed the issue.  The Board REFERS the issue of entitlement to service connection for additional disabilities of the right hand secondary to service-connected right fifth finger disability to the RO for appropriate action.


FINDINGS OF FACT

1.  A July 1996 Board decision that denied an effective date prior to March 30, 1994 for the assignment of a 10 percent disability rating for a right fifth finger disability is final; the Veteran's claim for an earlier effective date for the assigned rating was received in April 2004. 

2.  The record does not establish that any of the correct facts, as they were known at the time, were not before the RO on April 23, 1984, or that the RO incorrectly applied statutory or regulatory provisions at that time such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than March 30, 1994, for the assignment of a 10 percent disability rating for service-connected post-operative residuals of boutonniere's deformity of the right fifth finger is freestanding.  38 U.S.C.A. §§ 5108, 5109A(a), 5110(a), 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103, 20.1104 (2010).

2.  The RO decision of April 23, 1984, evaluating the Veteran's right fifth finger deformity disability as noncompensable was not based on CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In regard to the earlier effective date claim, the Board finds that the law, and not the evidence, is dispositive in this case.  Resolution of the appeal depends on application of the law and interpretation of the statutes and regulations.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (indicating the VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (providing that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation).  Therefore, the Board finds that no further action is necessary under the VCAA in regard to this issue and it is ready for appellate review.  

In regard to the CUE claim, the VCAA does not apply.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  The Court in Livesay held that CUE claims are not conventional claims, but rather are requests for revisions of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the Veteran's CUE claim.

Earlier Effective Date Claim

In an April 1984 decision, the Board granted service connection for boutonniere's deformity of the fifth digit of the right hand.  In an April 1984 rating decision, the RO implemented the Board's grant and assigned an initial noncompensable evaluation effective February 24, 1982, the day following the Veteran's discharge from service.  Thereafter, the Veteran filed claims for increased ratings in June 1985 and June 1988, which were denied in October 1985 and August 1988 rating decisions, respectively.  The Veteran did not appeal the decisions and they became final.  38 U.S.C. § 7105(c) (formerly § 4005(c)); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (formerly §§ 3.104, 19.129, 19.192).  

In May 1994, the Veteran filed a claim for an increased rating.  In an August 1994 rating decision, the RO granted an increased disability rating of 10 percent effective March 30, 1994, the date of a VA outpatient treatment record.  The Veteran filed a notice of disagreement with the effective date assigned the 10 percent rating.  A statement of the case issued in November 1994 denied an earlier effective date.  The Veteran perfected an appeal of the rating determination to the Board in November 1994.  In a July 1996 decision, the Board denied an effective date prior to March 30, 1994 for a compensable evaluation for the right fifth finger disability.  In April 2004, the Veteran filed the instant claim for an effective date earlier than March 30, 1994 for the award of a 10 percent disability rating for the right fifth finger disability.

The effective date of March 30, 1994 for the 10 percent disability rating for the right fifth finger disability was assigned by the RO in the August 1994 rating decision and affirmed by the Board in the July 1996 decision, which the Veteran did not appeal.  The July 1996 Board decision subsumed the August 1994 RO rating decision and is final.  38 U.S.C.A. § 7104(b) (West 1991 & West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (1993 & 2010).  That being the case, the Veteran could attempt to overcome the finality of the July 1996 decision in one of two ways, by a request for revision of the decision based on CUE, or by a claim to reopen based upon new and material evidence.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) citing Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  

Of the two, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date for the 10 percent disability rating for the right fifth finger disability.  Rudd, 20 Vet. App. at 299-300 citing Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ( "[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded readjudication, the effective date is the date of the claim to reopen."); Bingham v. Principi, 18 Vet. App. 470, 475 (2004).

Here, the Veteran has not claimed CUE in the July 1996 Board decision.  Rather, the Veteran has essentially requested that his claim be processed as some form of freestanding claim for an earlier effective date.  In so doing, the Veteran has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the July 1996 Board decision.  Consequently, his appeal on this issue must be dismissed.  Rudd, 20 Vet. App. at 300 (vacating the decision because the Board erred to the extent that it entertained such an improper claim without imposing the strictures of finality). 

CUE Claim

The Veteran contends that the RO erred in assigning him an initial noncompensable evaluation for his right fifth finger disability as the evidence at that time showed his disability warranted a 10 percent evaluation.

An unappealed decision of the RO becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).

The criteria to determine whether CUE was present in a prior determination are as follows:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

CUE is a very specific and rare kind of "error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Id. at 44.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked-and a CUE claim is undoubtedly a collateral attack-the presumption is even stronger.  Id.  See Grover v. West, 12 Vet. App. 109, 111-12 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell).

The Veteran filed an original claim for compensation benefits in February 1982.  In an April 23, 1984 rating decision, the RO implemented the Board's April 1984 grant of service connection for a right fifth finger disability and then evaluated the disability in the first instance.  The RO acknowledged that a VA examination [dated in April 1982] revealed a post surgical scar over the post phalanx of the right fifth finger on the dorsal surface.  The proximal interphalangeal joint (PIP) stayed flexed at about 75 degrees.  The distal interphalangeal joint was extended to 0 degrees.  There was weakness in flexion of the finger and limitation of motion at the metacarpal phalangeal joint and at the interphalangeal joint.  The RO found that the Veteran had a finger deformity with the finger in a neutral passive position that was analogous to favorable ankylosis, thus warranting a noncompensable evaluation under Diagnostic Code 5227.   

The Board adds that the April 1982 VA examination also revealed the Veteran complained of a sensitive and painful finger and physical findings included a swollen, inflamed, and tender proximal phalanx of the finger and a tender scar.  By way of history, the Board notes that service treatment records showed the Veteran underwent surgical correction of the deformity of the right fifth finger in July 1981.  
The Board also observes that VA treatment records contemporaneous to that period were not associated with the claims file until August 2005 and so were not before the RO at the time of the April 1984 rating decision.  These records only showed that in April and May 1982, the Veteran complained of tenderness, swelling, and decreased range of motion of the finger.  A consultant concluded that operative treatment was not indicated unless the Veteran's pain increased significantly at which time he would then recommend a PIP fusion.  The x-rays revealed soft tissue swelling about the mid-portion of the little finger.  In July 1983, the Veteran claimed he reinjured his finger.  He complained of pain and the examination revealed mild swelling.  X-rays revealed a "slight" flexion deformity at the PIP joint.  

Under Diagnostic Code 5156, a 10 percent evaluation was assigned for amputation of the little finger without metacarpal resection at the PIP joint or proximal thereto.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156 (1981).  Under Diagnostic Code 5227, a noncompensable evaluation was assigned for ankylosis of the little finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227 (1981).  A Note thereunder indicated that extremely unfavorable ankylosis would be rated as amputation under Diagnostic Codes 5152 through 5156.  Id.  Under Diagnostic Code 7804, a 10 percent evaluation was assigned for tender and painful superficial scars on objective demonstration.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (1981).  Additionally, the Court was not created until 1988 so case law pertaining to principles regarding evaluation of disabilities and the scope of the record of proceedings were not applicable.  See Veterans' Judicial Review Act, Pub. L. No. 100-687, 102 Stat. 4105 (1988). 

The evidence of record showed that the Veteran's disability was not productive of amputation at the PIP joint or proximal thereto, extremely unfavorable ankylosis, or a painful scar.  Thus, the RO's finding that a compensable rating was not warranted was not clearly erroneous.  The fact that in later decisions the RO and the Board were persuaded that the Veteran's symptoms had worsened to warrant a 10 percent rating notwithstanding the continued absence of extremely unfavorable ankylosis and amputation at the PIP joint, and the fact that service connection was later established for the surgical scar, is irrelevant to the CUE issue at hand.  The April 23, 1984 rating decision was properly based on the correct facts, as they were known at the time, and the regulatory provisions extant at the time were correctly applied.  The Veteran's disagreement with how the RO weighed such facts is insufficient to demonstrate CUE in the rating decision.  In Damrel v. Brown, 6 Vet. App. 242, 246 (1994), the Court held that the argument that the RO misevaluated and misinterpreted the evidence available to it at the time of a final prior determination was not the type of administrative error reversible under 38 C.F.R. § 3.105(a) but rather a request to reweigh the evidence.

In summary, there was no error of fact or law, that when called to the attention of later reviewers compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Accordingly, there was no CUE in the April 23, 1984 rating decision.  


ORDER

The issue of entitlement to an effective date earlier than March 30, 1994, for the assignment of a 10 percent disability rating for service-connected post-operative residuals of boutonniere's deformity of the right fifth finger is dismissed. 

As the April 23, 1984 rating decision which assigned an initial noncompensable evaluation for a right fifth finger disability does not contain CUE, the appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


